Citation Nr: 1815536	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-14 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Nashville, Tennessee RO. 


FINDING OF FACT

The Veteran's sinusitis is manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting with multiple endoscopies and at least one nasal surgery.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for sinusitis are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6510 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Legal Criteria

The Veteran is requesting an increased disability rating for his service-connected sinusitis.  His sinusitis is rated at 30 percent disabling under DCs 6522-6510.  38 C.F.R. § 4.97, DC 6510.  
A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

III.  Analysis

During his March 2012 VA examination, the Veteran reported an increase in his nasal/sinus conditions.  He complained of stuffy nose, nasal cough, sinus pressure, sneezing, runny nose, and itchy watery eyes.  He used a sinus flush by water pik three times a week with some relief and nasal sprays daily.  The Veteran stated that in December 2011, January 2012, and February 2012, he was treated with antibiotics for 7-10 days for sinus infections.  The examiner reported a diagnosis of chronic sinusitis affecting the Veteran's maxillary, ethmoid, and pansinusitis.  The examiner relayed examination findings of chronic sinusitis detected by imaging studies only, as well as headaches and pain and tenderness of the affected sinus.  The examiner found no evidence of purulent discharge or crusting.  The examiner noted the Veteran had three episodes of non-incapacitating episodes over the past 12 months, but no episodes of incapacitating episodes.   

In an August 2012 statement, the Veteran asserted characterized his disability as chronic sinusitis following three radical surgeries with near constant sinusitis.  He reported having more than eight episodes of sinusitis within the previous nine months, all treated with antibiotics and nasal sprays.  

During an April 2015 VA examination, the Veteran reported he continued to get recurrent sinus infections and he was last treated in March 2015.  The examiner provided a diagnosis of sinusitis, status post three surgeries, and detailed that the disorder affected the maxillary and frontal sinuses.  The examiner noted the Veteran's chronic sinusitis was manifested by episodes of sinusitis, headaches, pain of affected sinus, tenderness of affected sinus, and purulent discharge.  The examiner described the Veteran's middle turbinates as pale and boggy.  His frontal and bilateral maxillary sinuses were tender to palpation.  The examiner noted the Veteran had three episodes of non-incapacitating episodes over the past 12 months, but no episodes of incapacitating episodes.  

In an April 2016 VA progress note, the Veteran complained of headache and sinus pain, increased mucus production consistent with sinus infection.  The Veteran requested a new medication.  The Veteran reported he has a weekly regimen that includes nebulizer treatments and nasal rinses.  

Private medical records dated from 2012 to 2016 show treatment and assessments of the Veteran's sinus disability.  These records indicate that he underwent a sinus diagnostic endoscopy in June 2012 and a balloon sinuplasty in May 2012.  In a May 2012 letter, Dr. K. stated the Veteran appears to have bilateral chronic sphenoid sinusitis.  The physician noted that treatment with a number of different antibiotics had failed and that the Veteran's recent CT showed bilateral sphenoid sinus air-fluid levels with purulence in the right sphenoid sinus.  In a September 2012 private treatment record, the Veteran reported sinus symptoms for six months.  He complained of phlegm, cough, and headaches.  Following an endoscopy, the diagnosis was chronic sphenoid sinusitis.  In a June 2016 private treatment note, the Veteran complained of a sinus infection.  The Veteran complained of headaches, nasal discharge, and crusty yellow drainage.  The diagnosis was chronic sinusitis with headaches, pain in the maxillary sinus area, and repeated purulent discharges, status post three sinus surgeries. 

In a September 2016 statement, Dr. S. reported having treated the Veteran for years and noted that the Veteran suffers from chronic sinusitis.  According to Dr. S., the Veteran underwent three sinus surgeries and has had persistent near constant sinusitis with headaches, pain, and tenderness of his maxillary sinuses with purulent drainage and crusting after these repeated surgeries.  The Veteran experienced minimal improvement of his condition and has had repeated episodes of his symptoms on nearly constant basis, year round.  As reported by the private physician, the Veteran has required frequent antibiotics and regular visits for treatment of his chronic on-going illness. 

After a review of the evidence, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating for the Veteran's sinusitis.  Although the medical evidence does not show any incapacitating episodes, the Veteran has credibly complained of near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting with multiple endoscopies and at least one nasal surgery.  The Board finds this evidence suggests a disability picture more nearly approximating the schedular criteria for a 50 percent rating than the Veteran's current 30 percent rating.  Accordingly, resolving all doubt in the Veteran's favor, 38 C.F.R. § 4.3, the Board concludes that the Veteran's sinusitis should be rated at 50 percent.  A higher schedular rating is not warranted because this is the highest schedular rating allowed under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.


ORDER

Entitlement to a disability rating of 50 percent for sinusitis is granted.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


